I concur in holding the admissions of C.H. Gasque admissible against defendant. According to the testimony he was the agent of the defendant company and of the Charleston  Western Carolina Railroad Company, in charge of their business, depots and yards at Laurens. There was evidence tending to show the engine which probably set out the fire was being operated in the transaction of some local business and, therefore, was presumably under the direction of Gasque, agent in charge of the yards and local business.
In view of such evidence that the engine went up the road and by the property of the plaintiff in pursuance of Gasque's order, his declarations with respect to its movements were *Page 454 
strictly within the scope of his agency and authority. The case, therefore, does not fall within the rule stated in Nelson
v. Ry. Co., 68 S.C. 462, 47 S.E., 722; Petrie v. R.R. Co.,27 S.C. 63, 2 S. E, 837, and other like cases which hold the declarations of an agent made outside the scope of his authority not to be admissible against the principal. Crawford
v. Ry. Co., 56 S.C. 136, 34 S.E., 80.